OPINION
PER CURIAM:
The motion of the coadministrator Levin seeks to have the notice of appeal filed in this case stricken from the files, or, in the alternative, to have “the notice of appeal filed herein by Joseph A. Ujhelyi, as administrator,” dismissed.
That motion is overruled as to both branches thereof.
*393It appearing that coadministrator Levin does not desire to join in this appeal, the appellant Joseph A. Ujhelyi as coadministrator, and the appellant Helen Lucey, are granted leave to make Arnold S. Levin as coadministrator an appellee in said appeal, rather than an appellant.
WÁSHBURN, PJ.,' DOYLE, J., & STEVENS, J., concur.